Case 1:20-cv-02742-RLY-TAB Document 8 Filed 11/23/20 Page 1 of 6 PageID #: 27




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DOUGLAS CONLEY                 )
                               )
    Plaintiff,                 )                      CASE NO.:        1:20-CV-2742
                               )
v.                             )
                               )
COMMERCIAL ACCEPTANCE COMPANY, )
                               )
    Defendant.                 )

                 ANSWER TO COMPLAINT SEEKING DAMAGES FOR
            VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

       COMES NOW Defendant, by and through counsel, and for its Answer to Complaint

Seeking Damages for Violation of the Fair Debt Collection Practices Act, states as follows:

       1.      Plaintiff’s allegations in Paragraph 1 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 1 contains

one or more factual allegations, Plaintiff denies those allegations.

       2.      Plaintiff’s allegations in Paragraph 2 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 2 contains

one or more factual allegations, Plaintiff denies those allegations.

       3.      Plaintiff’s allegations in Paragraph 3 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 3 contains

one or more factual allegations, Plaintiff denies those allegations.

       4.      Plaintiff’s allegations in Paragraph 4 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 4 contains

one or more factual allegations, Plaintiff denies those allegations.




                                             Page 1 of 6
Case 1:20-cv-02742-RLY-TAB Document 8 Filed 11/23/20 Page 2 of 6 PageID #: 28




                                            Jurisdiction

       5.      Plaintiff’s allegations in Paragraph 5 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 5 contains

one or more factual allegations, Plaintiff denies those allegations.


                                               Venue

       6.      Plaintiff’s allegations in Paragraph 6 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 6 contains

one or more factual allegations, Plaintiff denies those allegations.

       7.      Admit.

       8.      Admit.

       9.      Admit.


                                              Parties

       10.     Defendant lacks sufficient information to admit or deny the allegations in

Paragraph 10. Therefore, Defendant denies the allegations in Paragraph 10.

       11.     Plaintiff’s allegations in Paragraph 11 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 11 contains

one or more factual allegations, Plaintiff denies those allegations.

       12.     Plaintiff’s allegations in Paragraph 12 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 12 contains

one or more factual allegations, Plaintiff denies those allegations.

       13.     Admit.

       14.     Admit.

       15.     Admit.

                                             Page 2 of 6
Case 1:20-cv-02742-RLY-TAB Document 8 Filed 11/23/20 Page 3 of 6 PageID #: 29




       16.     Admit.


                                        Factual Allegations

       17.     Admit.

       18.     Plaintiff’s allegations in Paragraph 18 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 18 contains

one or more factual allegations, Plaintiff denies those allegations.

       19.     Admit.

       20.     Admit.

       21.     Defendant admits Plaintiff disputes this debt as is apparent from Plaintiff filing

this action. Defendant denies all other allegations not expressly admitted.

       22.     Defendant admits Plaintiff requests Defendant to cease all further communication

on the debt as is apparent from Plaintiff filing this action. Defendant denies all other allegations

not expressly admitted.

       23.     Admit.

       24.     Admit.

       25.     Admit.

       26.     Admit.

       27.     Plaintiff’s allegations in Paragraph 27 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 27 contains

one or more factual allegations, Plaintiff denies those allegations.

       28.     Admit.




                                              Page 3 of 6
Case 1:20-cv-02742-RLY-TAB Document 8 Filed 11/23/20 Page 4 of 6 PageID #: 30




       29.     Plaintiff’s allegations in Paragraph 29 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 29 contains

one or more factual allegations, Plaintiff denies those allegations.

       30.     Plaintiff’s allegations in Paragraph 30 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 30 contains

one or more factual allegations, Plaintiff denies those allegations.

       31.     Defendant is without sufficient information to admit or deny Plaintiff’s

allegations in Paragraph 31. Therefore, Defendant denies the allegations in Paragraph 31.

       32.     Admit.

       33.     Admit.

       34.     Admit.

       35.     Plaintiff’s allegations in Paragraph 35 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 35 contains

one or more factual allegations, Plaintiff denies those allegations.

       36.     Plaintiff’s allegations in Paragraph 36 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 36 contains

one or more factual allegations, Plaintiff denies those allegations.

       37.     Plaintiff’s allegations in Paragraph 37 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 37 contains

one or more factual allegations, Plaintiff denies those allegations.

       38.     Plaintiff’s allegations in Paragraph 30 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 30 contains

one or more factual allegations, Plaintiff denies those allegations.


                                             Page 4 of 6
Case 1:20-cv-02742-RLY-TAB Document 8 Filed 11/23/20 Page 5 of 6 PageID #: 31




                                      First Claim for Relief:
                                      Violation of the FDCPA

       1.      Defendant re-alleges and incorporates herein by reference the responses to

previous paragraphs above.

       Plaintiff’s allegations in Paragraph 1 are legal conclusions rather than factual allegation.

Plaintiff has no duty to respond. To the extent this Court finds Paragraph 1 contains one or more

factual allegations, Plaintiff denies those allegations.

       2.      Plaintiff’s allegations in Paragraph 2 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 2 contains

one or more factual allegations, Plaintiff denies those allegations.

       3.      Plaintiff’s allegations in Paragraph 3 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 3 contains

one or more factual allegations, Plaintiff denies those allegations.

       4.      Plaintiff’s allegations in Paragraph 4 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph contains one

or more factual allegations, Plaintiff denies those allegations.

       5.      Plaintiff’s allegations in Paragraph 5 are legal conclusions rather than factual

allegation. Plaintiff has no duty to respond. To the extent this Court finds Paragraph 5 contains

one or more factual allegations, Plaintiff denies those allegations.

                                          Prayer for Relief

       6.      To the extent Plaintiff’s prayer for relief contains any factual allegations,

Defendant denies them.


       WHEREFORE Defendant respectfully requests this Court enter a judgment in favor of

Defendant and against Plaintiff, award Defendant reasonable attorney’s fees and costs of court
                                              Page 5 of 6
Case 1:20-cv-02742-RLY-TAB Document 8 Filed 11/23/20 Page 6 of 6 PageID #: 32




and for all other relief deemed just and proper.

                                                      Respectfully submitted,

                                                      COMMERCIAL ACCEPTANCE
                                                      COMPANY

                                                      By: /s/ Dennis J. Barton III
                                                      Dennis J. Barton III, #55176
                                                      The Barton Law Group, LLC
                                                      17600 Chesterfield Airport Rd., Ste. 201
                                                      Chesterfield, MO 63005
                                                      Phone: (636) 778-9520
                                                      Fax: (636) 778-9523
                                                      dbarton@bartonlawllc.com
                                                      Attorney for Defendant




                                 CERTIFICATE OF SERVICE

       I hereby certify a true and accurate copy of the foregoing was delivered to all parties of

record via this Court’s CM/ECF system on November 23, 2020.

                                                             /s/ Dennis J. Barton III




                                             Page 6 of 6
